ORDER

PER CURIAM.
Employer sought judicial review under § 288.210, RSMo Cum.Supp.1999, from the Labor and Industrial Relations Commission’s findings and decision that employee was not disqualified from full employment security benefits under § 288.050.1(1), RSMo Cum.Supp.1999. Employer had moved its business an additional 160 miles from employee’s home and had taken away employee’s use of company car. Commission’s finding that employee had good cause attributable to his work or to his employer to leave work is affirmed. Rule 84.16(b).